Title: From George Washington to John Lewis, 29 May 1794
From: Washington, George
To: Lewis, John


               
                  Dear Sir,
                  Philadelphia 29th May 1794
               
               The letter of which the enclosed is a copy, renders further explanation on my part in a manner unnecessary—I must beg
                  
                  Leave notwithstanding to add that when mistakes happen the sooner they can be rectified the better.
               All I recollect of this matter (and that but imperfectly) is, that Colo. Lewis (your father) purchased from a Michael Robinson for, and on my account, the lots in Fredericksburgh on which my mother lived. Robinson (I believe) bought them of him; & no Deeds having been made for them he, to avoid trouble, & the expence of double transfers, conveyed them to me.
               If this was don<e> by wrong numbers it is incumbent on you as heir at law, to correct the error and it ma<y be> necessary that I should, for the same r<easo>n, convey the lots 111 & 113 to the rightful owner of them.
               I wish that you and Mr Carter wd examine into this matter thoroughly, & whatever is proper to be done on my part shall be executed without delay.  I am—Dear Sir Your Obedt Hble Servt
               
                  Go: Washington
               
            